NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0799n.06

                                            No. 08-4503
                                                                                         FILED
                           UNITED STATES COURT OF APPEALS                            Dec 17, 2009
                                FOR THE SIXTH CIRCUIT                          LEONARD GREEN, Clerk


MICHAEL TYRONE TODD,                                       )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                           )        COURT     FOR     THE
v.                                                         )        NORTHERN DISTRICT OF
                                                           )        OHIO
COMMISSIONER OF SOCIAL SECURITY,                           )
                                                           )            MEMORANDUM
       Defendant-Appellee.                                 )              OPINION



BEFORE: NORRIS, CLAY, and SUTTON, Circuit Judges.

       PER CURIAM. Plaintiff, Michael Todd, appeals from an order of the district court denying

his application for attorney fees following an order by the district court reversing the denial of

benefits. The district court concluded that fees were not warranted because the government’s

position was substantially justified. 28 U.S.C § 2412(d).

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in denying plaintiff’s application for attorney fees.

       Because the reasoning which supports denial of attorney fees has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve

no useful purpose. Accordingly, the judgment of the district court is AFFIRMED upon the

reasoning used by that court in its order entered September 2, 2008.